Title: To Thomas Jefferson from Samuel Smith, 22 September 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                     Dr. Sir,
                            
                            Balto. 22 Sept. 1806
                        
                        I did myself the honor to inclose you a letter from Major Lenox recommending to the vacant Consulate of Glasgow Mr. George Johnston—I have this moment recieved the inclosed from my very worthy & particular friend Mr. [Arsto] Gracie, in whose recommendations I would place great Reliance. I take it for granted that Mr. Johnston must be a Federalist, for I presume no Democrat would ask a place in Scotland—I think you will be Safe in making this appointment, and am 
                  with Respect Your friend
                        
                            S. Smith
                     
                        
                    